—Appeal by defendant from two judgments of the Supreme Court, Kings County (Felig, J.), both rendered August 23, 1984, convicting him of two counts of criminal sale of a controlled substance in the third degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claims for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, there is no requirement that the court specifically enumerate all of the rights to which defendant is entitled. The record shows that defendant’s pleas were entered knowingly and voluntarily (see, People v Harris, 61 NY2d 9).
Defendant’s sentences were well under the maximum permitted and the prison terms imposed were actually shorter than were bargained for. Under these circumstances, defendant has no basis to complain that his sentences were excessive (see, People v Kazepis, 101 AD2d 816). O’Connor, J. P., Rubin, Fiber and Kunzeman, JJ., concur.